Case: 17-12546   Date Filed: 03/30/2018   Page: 1 of 11


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12546
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:15-cv-60621-DPG


ROZALIA WILLIAMS,

                                                            Plaintiff-Appellant,

                                   versus

FLORIDA ATLANTIC UNIVERSITY,
Board of Trustees,
CHARLES L. BROWN, SR.,
an individual,
COREY KING,
an individual,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 30, 2018)

Before MARTIN, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:
                Case: 17-12546       Date Filed: 03/30/2018       Page: 2 of 11


       Rozalia Williams appeals the district court’s order granting summary

judgment in favor of Florida Atlantic University (“FAU”) and Charles Brown in

her employment discrimination action brought pursuant to 42 U.S.C. §§ 2000e-2,

-3 (“Title VII”); 42 U.S.C. § 1983; and the Florida Civil Rights Act (“FCRA”),

Fla. Stat. § 760.10 et seq. On appeal, Williams argues that the district court erred

by concluding that her claims for discrimination on the basis of race and sex and

for retaliation were insufficient to survive summary judgment. After careful

review, we affirm.

                                                I.

       Williams, an African-American woman, began working at FAU in 2001. In

2010, she was promoted to Associate Dean of Students for FAU’s Broward

Campuses. Corey King, the Associate Vice President and Dean of Students, and

Brown, the Senior Vice President of Student Affairs, were her supervisors. On

February 26, 2013, she received a security incident report involving a threat made

by a student, Ryan Rotela, against his professor, Dr. Deandre Poole, following a

classroom activity to which Rotela objected. 1 As part of her duties as an Associate

Dean, Williams investigated the matter.

       Williams spoke with Rotela, Dr. Poole, and an additional student witness.

Dr. Poole expressed concerns about Rotela, and asked that he be restricted from

       1
          Dr. Poole asked students to write “Jesus” on a piece of paper and then decide whether
they felt comfortable standing on the paper.
                                                2
              Case: 17-12546    Date Filed: 03/30/2018    Page: 3 of 11


returning to class. Williams received this request on a Friday, and Dr. Poole’s

class was scheduled to meet on Monday. Williams says she tried to contact King

several times by phone and email on Friday to discuss how to handle the Rotela

incident, but he did not respond. Having received no response, Williams issued a

Notice of Charges to Rotela, telling him not to attend class on Monday or contact

Dr. Poole until the matter had been resolved. Williams says she spoke with King

on the phone on Sunday, and King approved of her actions.

      Some time later, national news media began reporting on the incident

between Dr. Poole and Rotela. In response, FAU released a statement saying no

student had been disciplined “as a result of any activity that took place during the

class.” The statement was misleading because Rotela had been disciplined for

threats he made right after class. Rotela then released his Notice of Charges to the

media, which was signed by Williams. As a result, Williams received hundreds of

phone calls and emails using threats and racial epithets. FAU dropped all charges

against Rotela.

      At a staff meeting soon after this, Brown announced that FAU had dropped

disciplinary charges because Williams changed the generic Notice of Charges

letter without the approval of the FAU attorney. Williams objected, saying King

approved her course of action and that other Associate Deans had taken similar

actions without consequences. Brown also told Williams “they want me to give


                                          3
              Case: 17-12546    Date Filed: 03/30/2018    Page: 4 of 11


you a letter of reprimand.” Williams told Brown she intended to write a rebuttal to

any reprimand she received. On April 26, Williams was told she was being

terminated effective October 25.

      Williams brought suit against the FAU Board of Trustees, Brown, and King

claiming discrimination on the basis of race, gender and age, as well as retaliation

for objecting to her discriminatory treatment. According to Williams, the two

other Associate Deans who worked alongside her, a Hispanic man and a white

woman, each handled other incidents using the same procedures she had used

without suffering any consequences. Williams also noted that she was replaced as

an Associate Dean by a white man. The district court dismissed Williams’s

retaliation and age discrimination claims against Brown and King. Williams later

voluntarily dismissed her remaining claims against King.

      FAU and Brown both filed motions for summary judgment, which the

district court granted. The court noted that Williams attempted to raise a mixed-

motive theory of discrimination for the first time in response to the motions for

summary judgment. The court found this theory was not timely raised, but

concluded in any event that it was without merit. The court also found that Brown

was entitled to qualified immunity because he did not violate clearly established

law. Last, the court rejected Williams’s claim for retaliation. This appeal

followed.


                                          4
               Case: 17-12546       Date Filed: 03/30/2018      Page: 5 of 11


                                              II.

       “We review de novo a district court’s grant of summary judgment, applying

the same legal standards as the district court.” Alvarez v. Royal Atl. Developers,

Inc., 610 F.3d 1253, 1263 (11th Cir. 2010). Summary judgment is appropriate “if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In

determining whether the movant has met this burden, courts must view the

evidence in the light most favorable to the non-movant. Alvarez, 610 F.3d at

1263–64. However, “an inference based on speculation and conjecture is not

reasonable.” Avenue CLO Fund, Ltd. v. Bank of Am., N.A., 723 F.3d 1287, 1294

(11th Cir. 2013) (quotation omitted).

                                              III.

       On appeal, Williams argues that she presented sufficient evidence to

preclude summary judgment on her race and sex discrimination claims, as well as

her retaliation claim. 2 We will address each argument in turn.

                                              A.

       Title VII, § 1983, and the Florida Civil Rights Act all prohibit discrimination

on the basis of protected characteristics, including race and gender. While the

       2
         Williams does not discuss her age discrimination claim on appeal, so that claim is
abandoned. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014).
Williams also continues to raise her claims against King. Because she voluntarily dismissed
those claims, they are not properly before us.
                                               5
              Case: 17-12546     Date Filed: 03/30/2018   Page: 6 of 11


three statutes represent separate causes of action, we apply the same legal analysis

for public employment discrimination claims under all three. See Quigg v.

Thomas Cnty. Sch. Dist., 814 F.3d 1227, 1235 (11th Cir. 2016) (applying the same

legal analysis to Title VII and § 1983 claims); Albra v. Advan, Inc., 490 F.3d 826,

834 (11th Cir. 2007) (per curiam) (applying the same legal analysis to Title VII

and FCRA claims)

      While Williams first presented a single-motive discrimination claim, she

now appeals only the district court’s analysis on her mixed-motive discrimination

claim. As a result, we will address only that claim. See Sapuppo, 739 F.3d at 681.

As an initial matter, Williams argues that the district court erred in determining her

mixed-motive claims were untimely. She is right. A plaintiff is not required to

“label[] [her case] as either a ‘pretext’ case or a ‘mixed-motives’ case from the

beginning in the District Court . . . . Discovery often will be necessary before the

plaintiff can know whether both legitimate and illegitimate considerations played a

part in the decision against her.” Price Waterhouse v. Hopkins, 490 U.S. 228, 247

n.12, 109 S. Ct. 1775, 1789 n.12 (1989). Williams was only required to argue that

her case involved mixed-motives “[a]t some point in the proceedings,” which she

did in opposition to the defendants’ motion for summary judgment. See id.

      Even though the district court incorrectly determined Williams’s motion was

untimely, it nonetheless considered her claims on the merits and rejected them.


                                          6
              Case: 17-12546      Date Filed: 03/30/2018    Page: 7 of 11


This was not error. In a mixed-motive discrimination case based on circumstantial

evidence, a court asks “whether a plaintiff has offered evidence sufficient to

convince a jury that: (1) the defendant took an adverse employment action against

the plaintiff; and (2) a protected characteristic was a motivating factor for the

defendant’s adverse employment action.” Quigg, 814 F.3d at 1239 (quotation

omitted and alteration adopted). This means that courts must determine whether

the “plaintiff has presented sufficient evidence for a reasonable jury to conclude,

by a preponderance of the evidence, that her protected characteristic was a

motivating factor for an adverse employment decision.” Id. (quotation omitted and

alterations adopted).

      “An employer who fires an employee under the mistaken but honest

impression that the employee violated a work rule is not liable for discriminatory

conduct.” Damon v. Fleming Supermarkets of Fla., 196 F.3d 1354, 1363 n.3 (11th

Cir. 1999). Indeed, an employer has the “right to interpret its rules as it chooses,

and to make determinations as it sees fit under those rules.” Nix v. WLCY

Radio/Rahall Commc’ns, 738 F.2d 1181, 1187 (11th Cir. 1984). In the end, an

“employer may fire an employee for a good reason, a bad reason, a reason based

on erroneous facts, or for no reason at all, as long as its action is not for a

discriminatory reason.” Id.




                                            7
              Case: 17-12546     Date Filed: 03/30/2018    Page: 8 of 11


      The district court did not err in rejecting Williams’s mixed-motive claims

because she never showed that any impermissible factor played a role in her firing.

FAU says it fired Williams because she did not follow University Code in handling

the Rotela incident. Williams argues that she did not mishandle the Rotela

incident, and instead, the decision to fire her was based at least in part on her race

or gender. FAU was free to fire Williams because she did not follow University

Code, because she exercised poor judgment, or even because of the severe

backlash the Rotela incident brought on the university, so long as discrimination

did not play any role in that decision. See id. Williams failed to show that it did.

In Quigg, this Court concluded that the plaintiff met her burden by showing that

several members of a school board made statements indicating that gender bias

was a motivating factor in an adverse employment action. 814 F.3d at 1241. In

her case, Williams did not allege any facts to indicate that her gender or race

impacted the decision to fire her. And Williams’s attempt to show that she was

treated differently from her white and Hispanic colleagues is unavailing when

everyone acknowledges that the Rotela incident resulted in unprecedented backlash

against the university. As a result, Williams has failed to provide sufficient

evidence for a jury to find, by a preponderance of the evidence, that her race or

gender were a factor in her firing. See id. at 1239. We affirm the district court’s




                                           8
              Case: 17-12546     Date Filed: 03/30/2018    Page: 9 of 11


grant of summary judgment to FAU and Brown on Williams’s race and gender

discrimination claims.

                                          B.

      Title VII, § 1983, and the Florida Civil Rights Act also prohibit employers

from discriminating against an employee based on her opposition to an unlawful

employment practice. See 42 U.S.C. § 2000e-3(a); 42 U.S.C. § 1983; Fla. Stat.

§ 760.10(7). A claim for retaliation based on circumstantial evidence is analyzed

according to the McDonnell Douglas burden-shifting analysis. Brown v. Ala.

Dep’t of Transp., 597 F.3d 1160, 1181 (11th Cir. 2010). To make a prima facie

case of retaliation, a plaintiff must show: “(1) she engaged in statutorily protected

activity; (2) she suffered a materially adverse action; and (3) there was a causal

connection between the protected activity and the adverse action.” Chapter 7

Trustee v. Gate Gourmet, Inc., 683 F.3d 1249, 1258 (11th Cir. 2012) (quotations

omitted).

      Once a prima facie case is established, the employer must produce a

legitimate reason for the adverse employment action. Shannon v. BellSouth

Telecomms., Inc., 292 F.3d 712, 715 (11th Cir. 2002). Then when the employer

gives a legitimate reason, the plaintiff must show that this reason is a pretext for

retaliation. Id. An employer’s reason may be shown to be pretextual “by revealing

such weaknesses, implausibilities, inconsistencies, incoherencies or contradictions”


                                           9
             Case: 17-12546     Date Filed: 03/30/2018   Page: 10 of 11


in it “that a reasonable factfinder could find them unworthy of credence.” Springer

v. Convergys Customer Mgmt. Grp., 509 F.3d 1344, 1348 (11th Cir. 2007) (per

curiam) (quotation omitted). A reason cannot be a “pretext for discrimination

unless it is shown both that the reason was false, and that discrimination was the

real reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515, 113 S. Ct. 2742,

2752 (1993) (quotation and emphasis omitted).

      Here, the district court did not err by granting summary judgment on

Williams’s retaliation claims. Even assuming, as the district court did, that

Williams stated a prima facie case of retaliation by opposing a likely reprimand

and being fired shortly thereafter, she failed to show that FAU’s reasons for firing

her were pretexts for retaliation. FAU said it fired Williams for not following

University Code and mishandling the Rotela incident. Williams has failed to show

those reasons were so implausible as to find them unworthy of credence. See

Springer, 509 F.3d at 1348. FAU experienced significant negative publicity

because of its handling of the Rotela incident. Even if it seems that FAU unfairly

blamed Williams for the fallout, FAU’s response was still legitimate and non-

discriminatory, see Nix, 738 F.2d at 1187, and Williams failed to point to evidence

that FAU actually fired her to retaliate against her for opposing a reprimand. The

district court did not err in granting summary judgment to FAU on Williams’s

retaliation claims. See Hicks, 509 U.S. at 515, 113 S. Ct. at 2752.


                                         10
    Case: 17-12546   Date Filed: 03/30/2018   Page: 11 of 11


AFFIRMED.




                              11